Case 1:18-cv-00015-HCN-EJF Document 33-38 Filed 09/06/19 Page 1 of 5




               Exhibit KK
              Case 1:18-cv-00015-HCN-EJF Document 33-38 Filed 09/06/19 Page 2 of 5



Standard-Examiner


       Layton lawmaker wants deeper look at
              Utah death penalty costs
                                       MONDAY , NOVEMBER 27,2017 - 5:15 AM




                                                                                      AP/Trent Nelson, Salt Lake Tribune
This June 18, 2010,file photo shows the firing squad execution chamber at the Utah State Prison, in Draper, Utah.
Lawmakers in January 2018 will consider commissioning a study of death penalty costs.



MARK SHENEFELT, Standard-Examiner Staff
A legislator is proposing an in-depth study of death penalty costs so the state will have
unambiguous answers at hand as Utah's capital punishment debate continues.
                                                                                            NEWTON000456
            Case 1:18-cv-00015-HCN-EJF Document 33-38 Filed 09/06/19 Page 3 of 5
A bill filed by Rep. Stephen Handy, R-Layton, for the 2018 legislative session would order
research of all costs associated with the prosecution and execution of a death penalty case and
a n expected 25 years of appeals. The data would be compared with the costs of a capital murder
convict serving life without parole.

     RELATED: Weber County officials pick new defense lawyer in Lovell death penalty case
(http://www.sta ndard.net/Cou rts/2017/09/27/Weber-Cou nty-officials-pick-new-defense-lawyer-
                                 in-Lovell-death-penalty-case)

A legislative analyst in 2012 estimated a death penalty case cost $1.6 million more. But Handy
said the study was very limited and did not consider all costs. Categories for the larger proposed
study would include county and state prosecution and defense costs, plus court,jail and prison
expenses.

The new study "doesn't have to be pro or con death penalty," Handy said,"but we hear in the
Legislature that we should be making data-driven decisions. Let's find out what it really costs, so
when a (death penalty) bill comes up, we will be informed."

Handy's proposal comes as Wasatch Front counties continue to wrestle with the costs of death
row appeals, such as Doug Lovell's ongoing battle against his sentence in the 1985 murder of
Joyce Yost of South Ogden.

Story continues below photo.

Lovell's court-appointed attorney for his current death penalty appeal squabbled with the Weber
County Attorney's Office (http://www.webercountyutah.gov/Attorney/) over his payments,
leading him to drop from the case last summer, according to previous coverage. Sam Newton
was paid $71,500 by the county to represent Lovell in 2016, according to county financial
records.

Newton's replacement, Colleen Coebergh, has a contract for $100,000 to maintain Lovell's
i ndigent defense.

As capital appeals continue,"There is a very high emotional cost to the families and a cost to the
taxpayers," said Dave Wilson, a Weber County deputy attorney who helps coordinate public
defender contracts.

The 2012 legislative study said more than two-thirds of a death penalty case's costs are borne by
the county government.


                                                                            NEWTON000457
           Case 1:18-cv-00015-HCN-EJF Document 33-38 Filed 09/06/19 Page 4 of 5
The U.S. Bureau of Justice Statistics says 33 states and the federal Bureau of Prisons held 2,881
i nmates under death sentence at the end of 2015. Utah has nine inmates on death row today,
said Maria Peterson, Utah Department of Corrections spokeswoman.

Handy said he realizes his request for a cost study may run against the grain in the capital
punishment-friendly Utah Legislature, which reinstated the firing squad option for executions in
2015. Lawmakers also have rejected periodic bills that aimed to drop the death penalty.

Most law enforcement officials support the death penalty, Handy said, recalling an occasion
when Weber County Sheriff Terry Thompson "came at me like a house afire" during a public
discussion of capital punishment.

"People who are such ardent supporters, they don't care" about the costs, Handy said.

"But I look at it also as trying to adhere to mainstream conservatism," Handy said. "This may not
be the best use of hard-earned taxpayer dollars, with the costs of education and social services
growing exponentially."

The death penalty "is certainly no deterrent," Handy argued. He said he wonders "what purpose
it has, except for payback or from a vengeance standpoint now."

Story continues below photo.

I n an interview, Thompson challenged Handy's views.

"Nobody says,'Gosh, I love the death penalty,"' Thompson said."But it is important for the most
egregious offenses, when lives are taken, changed forever, and people have to live without their
loved ones."

Consider Charles Manson (http://www.standard.net/Nationa1/2017/11/20/Charles-Manson-cult-
leader-and-serial-killer-who-terrified-nation-dies-at-83.html), the sheriff said.

California prosecutors secured a death sentence against Manson, but after the California
Supreme Court overturned the death penalty, the cult leader lived on in prison for the murders
he masterminded in 1969.

As a "moral, ethical" matter,"It would have been appropriate to have the death penalty as part of
the pending punishment," Thompson said.

"The costs associated with following through with the death penalty, in my opinion, are
 i rrelevant," the sheriff said.
                                                                           NEWTON000458
           Case 1:18-cv-00015-HCN-EJF Document 33-38 Filed 09/06/19 Page 5 of 5
Utah's abbreviated review in 2012 pegged the direct cost of an execution at the Utah State Prison
at $195,000. And, it said,"For every offender executed before age 76, there is a projected
$28,000 savings per year."

"There need to be some teeth in our laws for them to be effective," Thompson said. "I truly
 believe the death penalty does deter, in many cases that we'll never know."


 Utah's Death Row

M ichael Anthony Archuleta, 55, re-sentenced Dec. 21, 1989

Douglas Stewart Carter, 62, re-sentenced Jan. 27, 1992

Taberon Dave Honie, 42, sentenced May 20, 1999

Troy Michael Kell, 49, sentenced Aug. 8, 1996

Ronald Watson Lafferty, 76, re-sentenced April 23, 1996

Floyd Eugene Maestas, 60, sentenced Feb. 1, 2008

Ralph Leroy Menzies, 59, sentenced March 23, 1988

Von Lester Taylor, 53, sentenced May 24, 1991

Douglas Lovell, 59, re-sentenced May 4, 2015

Source: Utah Department of Corrections


You can reach reporter Mark Shenefelt at mshenefelt@standard.net or 801 625-4224. Follow him on
Twitter at @mshenefelt and like him on Facebook atfacebook.com/SEmarkshenefelt.




                                                                          NEWTON000459
